Name: Commission Regulation (EEC) No 548/85 of 1 March 1985 amending Regulation (EEC) No 3714/84 laying down detailed rules for the granting of aid for the use of partly skimmed milk and partly skimmed milk powder in feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 3 . 85 Official Journal of the European Communities No L 63/5 COMMISSION REGULATION (EEC) No 548/85 of 1 March 1985 amending Regulation (EEC) No 3714/84 laying down detailed rules for the granting of aid for the use of partly skimmed milk and partly skimmed milk powder in feedingstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 , June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1557/84 (2), and in particular Articles 10 (3) and 28 thereof, Whereas Annex II to Commission Regulation (EEC) No 3714/84 (3) lays down a formula for the tracing of partly skimmed milk powder ; whereas later examina ­ tion of this formula has shown that there are certain difficulties in applying it ; whereas, therefore, the said formula should be amended ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EEC) No 3714/84 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 March 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 2 OJ No L 150, 6 . 6 . 1984, p. 6 . (3) OJ No L 341 , 21 . 12 . 1984, p . 65 . No L 63/6 Official Journal of the European Communities 2. 3 . 85 ANNEX ANNEX II TRACING OF PARTLY SKIMMED MILK POWDER 1 . To each 1 000 kilograms of partly skimmed milk powder meeting the requirements laid down in Annex I must be added, at the time of manufacture, not less than : (a) 130 g of butylated hydroxytoluene  BHT (E 321 ); and (b) 1 000 grams of titanium dioxide (E 171 ) or 4 g of lithium as a salt, e.g. carbonate . The minimum quantities specified in (a) and (b) above relate to pure compounds present in partly skimmed milk powder ; these products may however be used in another form after addition of diluting substances , etc . or following another treatment that enables the water solubility to be altered. 2 . The products mentioned in paragraph 1 (a) and (b) must satisfy, in particular with regard to their composition, the requirements laid down on the quality of products to be used in human consumption . They shall be incorporated either in the liquid milk before or during the manufac ­ ture of the powder or directly into the partly skimmed milk powder during the last stage of manufacture . 3 . It is prohibited to submit partly skimmed milk powder, either in powder form or after dissolution in water, to any chemical or physical treatment with a view to weakening or neutralizing the effects of the tracing. Only antioxidants may be added to the milk before or during the manufac ­ turing process with a view to ensuring that the partly skimmed milk powder will keep longer. 4 . The products mentioned in paragraph 1 (a) and (b) must be evenly distributed, such that two 50-g samples taken at random from a 25-kilogram batch have the same chemical composition within the margins of error allowed by the analytic method used. 5 . The quantities and the quality of the products to be incorporated in the partly skimmed milk powder are set without prejudice to the provisions relating to the maximum quantities of additives which may be contained in animal feed , as laid down pursuant to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs .'